DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 21 has been added as a new claim. Therefore, Claims 1-21 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered. 
Response to Amendments/Arguments
The Applicant states that a terminal disclaimer would be submitted after allowable subject matter has been found in the claimed subject matter. Therefore, the rejections are maintained since no terminal disclaimer has been submitted.    
Applicant’s argument/remarks, on page 7, with respect to rejections to claims 1-20 under 35 USC § 112(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. The amendments overcome the rejections. 
Applicant’s argument/remarks, on page 9, with respect to rejections to claims under 35 USC § 103(a) have been fully considered but they are not persuasive. However, the rejections have bene withdrawn or changed since the scope of the claims has changed and to clarify the teaching of the prior art.
	On page 9, the Applicant argues that:
	“Applicant argues that the combination of Peirong in view of Lanni, Kim, Knowlton, Oddsen, and Lai fails to teach or suggest to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold”. These arguments are respectfully not perasuive. 	
	The reference Knowlton clearly and explicitly teaches these limitations (see [0018], [0023]). Knowlton further explains in the background and conventional state of the art, that this limitations was very well known. Knowlton invent involves disabling/disconnecting the port when temperature is exceeded to protect the internal components. 
	The Examiner did not find pertinent to include a new reference to teach the argued limitation above since Knowlton teaches or suggest the argued limitation. 
	The Examiner found the references cited in the conclusion teaching the argued limitation (the Examiner suggest the Applicant to consider these references in future amendments since they contain further subject matter related to this instant application).	
Double Patenting Warning Identical claim
 	Applicant is advised that should claim 5 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 601(m). In this case, claims 21 and 5 recite identical limitations in the body of the claims. 
Claim objections 
Claims 6 and 8 are objected to because of the following informalities:  
 	Claim 6 and 8, recites the limitation "the temperature hysteresis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This term was deleted from claim 5 or 1 respectively. It seems to be –the first predetermined threshold and second predetermined threshold-- 
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Patent US 10433455
Current Application 16/552020
1. An in-wall electrical outlet comprising:
 	a housing arranged and configured to be received within a single gang wall box located in a wall or ceiling, the housing including at least one of a line voltage port and a low voltage port for providing power to a removable load, the housing having an intake opening in a first surface thereof for directing cooling air into an internal portion of the housing, the housing having an exhaust opening in a second surface thereof for exhausting heated air from the internal portion of the housing, a strap to fasten the housing to the single gang wall; 
 	a fan disposed within the housing, the fan operable to draw the cooling air in through the intake opening and to exhaust the heated air through the exhaust opening; 
 	a thermal load disposed within the housing, the thermal load positioned to receive the cooling air to reduce a temperature of the thermal load; 
 	a temperature sensor for determining a sensed temperature of the internal portion of the housing; 


 	a microcontroller logic circuit for energizing the fan based on the sensed temperature of the internal portion of the housing; and a safety shut off to reduce or disconnect power to the low voltage port if the fan is determined to have failed; wherein the microcontroller logic circuit energizes the fan when the sensed temperature of the internal portion of the housing is determined to exceed a first predetermined threshold; and 
see claim 3 below

wherein the microcontroller logic circuit determines the fan has failed when the sensed temperature exceeds the first predetermined threshold by a predetermined value and controls the safety shut off to reduce or disconnect power to the low voltage port.




2. The electrical outlet of claim 1, wherein energizing the fan comprises adjusting a speed of the fan.


Claim 1 “housing having an intake opening in a first surface thereof for directing cooling air into an internal portion of the housing, the housing having an exhaust opening in a second surface thereof for exhausting heated air from the internal portion of the housing…a fan disposed within the housing, the fan operable to draw the cooling air in through the intake opening and to exhaust the heated air through the exhaust opening; 


 	3. The electrical outlet of claim 1, wherein the microcontroller logic circuit is configured to de-energize the fan when the sensed temperature of the internal portion of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.
 	4. The electrical outlet of claim 3, wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the sensed temperature of the internal portion of the housing.

5. The electrical outlet of claim 1, wherein a current to the at least one of a line voltage port and a low voltage port is reduced when the sensed temperature of the internal portion of the housing is determined to be above the first predetermined threshold.

6. The electrical outlet of claim 5, wherein the microcontroller logic circuit is configured to vary a speed of the fan dependent upon the sensed temperature of the internal portion of the housing.
7. The electrical outlet of claim 5, wherein the microcontroller logic circuit compares the sensed temperature of the internal portion of the housing to the first predetermined threshold and a second predetermined threshold and to command the fan to be energized or de-energized based on the comparison.
8. The electrical outlet of claim 1, wherein the thermal load is at least one of a transformer and a heat sink.

11. The electrical outlet of claim 1, wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load.
12. The electrical outlet of claim 1 further comprising a cover plate, wherein the in-wall electrical outlet is flush mounted within the electrical box and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing.

13. The electrical outlet of claim 1 further comprising a fan control circuit coupled to the fan and microcontroller logic circuit, fan control circuit is a switching circuit configured to selectively energize the fan.
19. An in-wall electrical outlet comprising: 
   a housing enclosing a low-voltage electrical port for providing power to a removable load, the housing including a rear cover portion and a front cover portion coupled to the rear cover portion, 

an intake opening for directing cooling air into an internal portion of the housing, the intake opening being formed in one of the rear and front cover portions, the housing having an exhaust opening for exhausting heated air from the internal portion of the housing, the exhaust opening being formed in the other one of the rear and front cover portions; 
       a strap to fasten the housing to an electrical box located in a wall or ceiling; 

         a fan disposed within the rear cover portion of the housing, the fan operable to move air between the intake opening and the exhaust opening; 
    a temperature sensor for determining a sensed temperature of the internal portion of the housing; 
      a microcontroller logic circuit; 
      a thermal load disposed within the housing, the fan being positioned adjacent to the thermal load so that the thermal load receives the cooling air to reduce a temperature of the thermal load; and a safety shut off to reduce or disconnect power to the low-voltage electrical port if the fan is determined to have failed; wherein the microcontroller logic circuit: energizes the fan when the sensed temperature of the internal portion of the housing is determined to exceed a first predetermined threshold; de-energizes the fan when the sensed temperature of the internal portion of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and determines the fan has failed when the sensed temperature of the internal portion of the housing is determined to exceed a third predetermined threshold, the third predetermined threshold being greater than the first predetermined threshold, and controls the safety shut off to reduce or disconnect power to the low-voltage electrical port.
19. “the fan being positioned adjacent to the thermal load so that the thermal load receives the cooling air to reduce a temperature of the thermal load” 


19.- an intake opening for directing cooling air into an internal portion of the housing, the intake opening being formed in one of the rear and front cover portions, the housing having an exhaust opening for exhausting heated air from the internal portion of the housing, the exhaust opening being formed in the other one of the rear and front cover portions;… a fan disposed within the rear cover portion of the housing, the fan operable to move air between the intake opening and the exhaust opening 



22. A method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling; the electrical outlet, comprising: 

         receiving a current from a power supply;
       providing the received current to at least one of a line voltage port and a low voltage port of the outlet;  
         providing a first removable load with the current via the at least one line voltage port or low voltage port of the outlet; 
         determining a temperature within a housing of the outlet; 

                 energizing a fan disposed within a housing of the outlet when the temperature inside of the housing is determined to exceed a first predetermined threshold;         
          de-energizing the fan when the temperature inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and determining the fan has failed when the temperature inside of the housing is determined to exceed a third predetermined threshold, the third predetermined threshold being greater than the first predetermined threshold; and reducing current to the low voltage port if the fan is determined to have failed, the current to the low voltage port being reduced to a non-zero magnitude so that the outlet operates in a reduced power mode.




23. The method of claim 22, further comprising, when the fan is energized, drawing cooling air into the housing through an intake opening in the housing and exhausts heated air out of the housing through an exhaust opening in the housing.

See claim 23 above.




24. The method of claim 22, further comprising passing air from the fan over a thermal load located within the housing when the fan is energized.

 As per claim 1, An in-wall electrical outlet comprising:
	a housing sized and configured as a single gang wall box mounted device, 

the housing including a low voltage port configured to provide power to a removable load, 

the housing having at least one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough;





	a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening;

	a thermal load disposed within the housing;



	a temperature sensor configured to sense a temperature of an internal portion of the housing;






	a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold and








  to deenergize the fan when the sensed temperature is determined to be below a second predetermined threshold;

 the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold.


  As per claim 2, teaches the electrical outlet of claim 1 wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see claim 1 the thermal load receives cool air).

  3, teaches the electrical outlet of claim 1, wherein energizing the fan comprises adjusting a speed of the fan.




  	4. The electrical outlet of claim 1, wherein the at least one opening further comprises an intake opening and an exhaust opening, and wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see claim 1 of the patent).








5. The electrical outlet of claim 1, wherein the second predetermined threshold being lower than the first predetermined threshold.






6. The electrical outlet of claim 5, wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the temperature hysteresis and the sensed temperature.



7. The electrical outlet of claim 1, wherein a current to the low voltage port is reduced 

8. The electrical outlet of claim 7, wherein the microcontroller logic circuit is configured to vary a speed of the fan dependent upon the temperature hysteresis and the sensed temperature.


9. The electrical outlet of claim 7, wherein the microcontroller logic circuit compares the sensed temperature to the first predetermined threshold and a second predetermined threshold and selectively energizes the fan based on the comparison.



10. The electrical outlet of claim 1, wherein the thermal load is at least one of a transformer and a heat sink.


11. The electrical outlet of claim 1, wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load.



12. The electrical outlet of claim 1 further comprising a cover plate, wherein the in-wall electrical outlet is flush mounted within an electrical box and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing.



13. The electrical outlet of claim 1 further comprising a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan.

14. An in-wall electrical outlet comprising: a housing sized and configured as a single gang wall box mounted device, the housing at least partially enclosing a low-voltage electrical port, the low voltage electrical port being configured to provide power to a removable load, 




the housing including at least one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough; 
  




   a strap to fasten the housing to an electrical box located in a wall or ceiling; 
 

       a fan disposed within the housing, the fan operable to draw intake air and exhaust air through the at least one opening; 

a temperature sensor configured to determine a sensed temperature of an internal portion of the housing;
       a microcontroller logic circuit; 
        a thermal load disposed within the housing; and






 wherein the microcontroller logic circuit is configured to: energize the fan in accordance when the sensed temperature is determined to exceed a first predetermined threshold; 
de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and 
             






disconnect power to the low voltage port after the sensed temperature exceed the first predetermined temperature threshold.

15. The electrical outlet of claim 14 wherein the fan is positioned adjacent to the thermal load such that, when the fan is energized, the thermal load is at least partially within an airflow path between the intake air and the exhaust air.



16. The electrical outlet of claim 14, wherein the at least one opening further comprises an intake opening and an exhaust opening wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening.











17. A method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling, the method comprising: 
  

      receiving a current from a power supply; 
     providing the received current to a low voltage port of the outlet;



          providing a first removable load with the current via the low voltage port of the outlet;
     

  determining a plurality of sensed temperatures within a housing of the outlet; 


       energizing a fan disposed within a housing of the outlet when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold;
     
        de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and 
















18. The method of claim 17, further comprising, when the fan is energized, drawing cooling air into the housing and exhausting heated air out of the housing through at least one opening in the housing.



19. The method of claim 18, further comprising, when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening.

20. The method of claim 17, further comprising passing air from the fan over a thermal load located at least partially within the housing when the fan is energized.


Claims 1-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over patent claims of U.S. Patent application No. 10433455. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent Application is narrower than the instant application. Claims 1-16 and 21 of the instant application are encompassed by claims 1-8, 11-13 and 19 of the patent application (see the table above). For instance, Claims 1-8, 11-13 and 19 of the patent recites all the elements of the current application claims 1-16 and 21 and further includes other limitations that make the claims narrower. It has been held in court that the generic patented invention has been anticipated by the species. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 17-20 are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 22-24 of the US patent 10433455 in view in view of Knowlton et al (US 20130063098). Although the claims at issue are not identical, they are not patentably distinct from each other because the parent US patent claims 22-24 includes all of the limitations of claims 17-20 of the instant Application except for disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold. 
	However, Knowlton teaches a system for temperature regulation and dissipation comprising a microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold (see [0003-0004], [0018], [0023] and [0024], [0032]; see claim 1 below for the rationale). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10433455 as taught above to include the steps of  disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components (see [0003] and [0026-0027]). 
	Also, each of the dependent claims of the current application are either taught or suggested by each of the claims of the patent application as outlined above in the table. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 7 depends from claim 1 and recites “wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when the sensed temperature is determined to be above the first predetermined threshold”. These limitation lack of sufficient support in the original disclosure.   
 	For instance, claim 1 recites “the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold”. Thus, Claims 7 as recited requires the power to the low voltage port to be reduced to a non-zero value and disconnected (zero value) when the sensed temperature is determined to exceed the first predetermined threshold. The disclosure suggest that the power to the port is either reduced or disconnected when the sensed temperature is determined to be above the first predetermined threshold (see 0046) but not both at the same time.
	As to claims 8-9, these claims are rejected for the same reasons mutatis mutandis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 1 and recites “wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when the sensed temperature is determined to be above the first predetermined threshold”. These limitation are confusing because claim 1 recites “the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold”. Thus, Claims 7 as recited requires the power to the low voltage port to be reduced to a non-zero value and disconnected (zero value) when the sensed temperature is determined to be above the first predetermined threshold. This is contradictory.  The disclosure suggest that the power to the port is either reduced or disconnected when the sensed temperature is determined to be above the first predetermined threshold (see 0046) but not both at the same time. It is unclear what the system will do when it is above the first predetermined threshold: would it go to zero/disconnected or non-zero power.    
	As to claims 8-9, these claims are rejected for the same reasons mutatis mutandis.
	Claim 9 further recites “a second predetermined threshold”. It is unclear if this second predetermined threshold is different from “the second predetermined threshold” recited in claim 1. For purposes of examination the term above in claim 9 would be interpreted as:
	--the second predetermined threshold--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Kim et al (US 20170047769) and Knowlton et al (US 20130063098). 
	As per claim 1, Peirong teaches an in-wall electrical outlet (see Fig. 3 and Fig. 1 are electrical outlet capable of being in-wall (if the apparatus or system is capable of performing the function, then it meets the limitations); The Applicant’s disclosure states that wiring devices such as outlets are normally (conventionally) fastened to electrical boxes in- walls or ceilings) comprising:
	a housing sized and configured as a single gang wall box mounted device (see Fig. 3 and Fig. 1 housing 50 and see page 2 par 3 “In some embodiments, the utility model further comprises a housing enclosing a live wire of a live wire, a zero wire conductive copper sheet, and a USB charging circuit board, and a cooling hole is provided in the housing”; also, see page 3 par. 8 “The power outlet also includes a housing 50”), the housing including a low voltage port configured to provide power to a removable load (see Fig. 1 low voltage port is a USB port 53), the housing having at least one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough (see page 3 par. 8 “ the cooling holes 59 are provided on the side and the rear of the housing 50. As
shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”);
	
	a thermal load disposed within the housing (see page 3 par. 8 “The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power
outlet”);
	
	

	Peirong does not explicitly teach a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening, a temperature sensor configured to sense a temperature of an internal portion of the housing, a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold and to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold; the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold. 
	However, Kim teaches a cooling system for an electronic device comprising a fan disposed within the housing (see page 22 claim 1 “a fan disposed inside the housing”; also, see [0064] and Fig. 3 fan 250), the fan operable to draw an intake air and to expel an exhaust air through at least one opening (see Fig. 9 at least one opening 9043 and 9042; also, see [0216] “According to the various embodiments, a lower housing 904 has a flat surface so as to be placed on the floor, and may have one or more vent holes 9041 and 9042 through which air enters from the outside and through which the air exits to the outside… For example, air flows through the vent hole 9041 located in the entrance portion by the operation of the fan 930, and air including generated heat may be emitted through the vent hole 9042 located in the exit portion), a temperature sensor configured to sense a temperature of an internal portion of the housing (see [0217] “one or more temperature sensors 950 and 952 for detecting a heating temperature may be disposed, and the temperature sensor may be disposed in proximity to the heat generator”; also, see page 22 claim 1 temperature sensor disposed inside the housing; also, see [0143]), a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold (see Fig. 4B step 453; see [0065-0066] and [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; and see [0145] “…For example, if the temperature sensed by the temperature sensor 220 exceeds the upper threshold, the electronic device may turn the fan on via the air circulation generation member 250…”; also, see [0250] “The processor (ex: control circuit) 1820 may include at least one of a central processing unit (CPU)”) and to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold (see Fig. 4B step 459] and see  [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “…0148 If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening, a temperature sensor configured to sense a temperature of an internal portion of the housing, a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold and to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
	Peirong-Kim still does not explicitly teach the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold. 
	However, Knowlton teaches a system for temperature regulation and dissipation comprising a microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold (see [0003-0004] it was very well known to turn off a switch port when the temperature exceeded a threshold; also, see [0018] “…to reduce the port power switch temperature such as disabling the port power switch”; also, see [0023] and [0024] “the port power switch 108 may trip (disabled mode)”, thus, disable mode suggest that the switch is off or power is disconnected to the switch; also, [0032] “if the current limit reaches its minimum value and the port power switch temperature is still greater than the temperature threshold, then the regulator 110 may disable the port power switch 108”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim’s combination as taught above to include the steps of  disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components (see [0003] and [0026-0027] “…Operating the port power switch 108 for prolonged periods of time at a temperature above the threshold value can damage the charger 102… Reduction in maximum current limit value reduces the charging current output of the port power switch 108, which in turn reduces the internal power dissipation”).
	 As per claim 2, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, Peirong further teaches further wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see page 3 par. 3 “The internal components of the power outlet will generate heat during operation, and the cooling holes in the housing will help to dissipate heat and reduce the 
risk of danger due to excessive heat collection inside the power outlet”). Kim  also further teaches wherein a thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see Figs. 9-10 thermal load 910 ad internal components/loads such as power supply, see [0219]).
  	As per claim 3, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, Kim further teaches wherein energizing the fan comprises adjusting a speed of the fan (see [0134] “If it is determined in operation 417 that the heating temperature exceeds a threshold, the electronic device may adjust a speed of driving the fan on the basis of at least a part of a signal and/or data in operation 421 according to the various embodiments of the present disclosure. For example, the electronic device may variably control a fan rotation speed according to the heating temperature detected for the wireless charging circuit 200 by the temperature sensor 220”; also, see [0135]; also, if the fan is on and off based on temperature its speed is adjusted; also, see [0145]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s combination as taught above to include wherein energizing the fan comprises adjusting a speed of the fan as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
  	As per Claim 4, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, Peirong further teaches wherein the at least one opening further comprises an intake opening and an exhaust opening (see page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”, if there is an airflow in the housing the hole act as intake and exhaust opening), and
	Kim further teaches wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see Fig. 9 at least one opening 9043 and 9042; also, see [0216] “According to the various embodiments, a lower housing 904 has a flat surface so as to be placed on the floor, and may have one or more vent holes 9041 and 9042 through which air enters from the outside and through which the air exits to the outside… For example, air flows through the vent hole 9041 located in the entrance portion by the operation of the fan 930, and air including generated heat may be emitted through the vent hole 9042 located in the exit portion).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton combination as taught above to include the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
	As per claim 5, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1,
Kim further teaches wherein the second predetermined threshold being lower than the first predetermined threshold (see [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”; also, see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include wherein the second predetermined threshold being lower than the first predetermined threshold  as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan). 
  	As per claim 6, Peirong-Kim-Knowlton teaches the electrical outlet of claim 5, Kim further teaches wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the temperature hysteresis and the sensed temperature (see Fig. 4B the temperature hysteresis is formed by the upper threshold1 and lower threshold2 and by detecting the current temperature; also, see [0140] and [0145-0149]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the temperature hysteresis and the sensed temperature as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see [0148-0149] when the lower temperature has been reached, the fan is turned off since nor more cooling is desired and power is reduced by turning off the fan). 
	As per claim 7, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, 
Knowlton further teaches a system comprising wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when a sensed temperature is determined to be above the first predetermined threshold (see [0018] “Initially, when the portable device is connected to the charger, the port power switch activates and allows current to flow the portable device while monitoring temperature. The system verifies whether the monitored temperature is greater or less than the threshold temperature. If the monitored temperature is below the threshold temperature, the port power switch continues operation. Else, the system reduces the maximum current limit by a predetermined value. Subsequently, the system continues monitoring the temperature at predefined intervals and reduces the maximum current limit value at each interval while the port power switch temperature is greater than the threshold temperature”; also, see [0019] “a connector 106, such as a USB connector”; also, see Fig. 1 and Fig. 2 the current to USB connector is reduced to a non-zero magnitude little by little as long as a sensed temperature is above a threshold).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include the steps of wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when a sensed temperature is determined to be above the first predetermined threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components   (see [0026-0027] “…Operating the port power switch 108 for prolonged periods of time at a temperature above the threshold value can damage the charger 102… Reduction in maximum current limit value reduces the charging current output of the port power switch 108, which in turn reduces the internal power dissipation”).
  	As to claim 8, this claim is the apparatus/system claim corresponding to the apparatus/system claim 6 and is rejected for the same reasons mutatis mutandis (claim 8 recites identical limitations as claim 6, thus, same rationale applies herein).
	As per claim 9, Peirong-Kim-Knowlton teaches the electrical outlet of claim 7, 
	Kim further teaches the microcontroller logic circuit, wherein the microcontroller logic circuit compares the sensed temperature the first predetermined threshold and a second predetermined threshold selectively energizes the fan based on the comparison (see Fig. 4B and [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”; also, see “[0140] “According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”, thus, as long as the sensed temperature is below above within a range, or above a second threshold, the fan will be on).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include a microcontroller logic circuit, wherein the microcontroller logic circuit compares the sensed temperature to the first predetermined threshold and a second predetermined threshold selectively energizes the fan based on the comparison as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).  
	As per claim 10, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, while Peirong suggests transforming AC to DC (see Fig. 3 the outlet is an AC outlet that produces a 5DC volts, thus, it includes a transformer), Peirong does not explicitly teach 
wherein the thermal load is at least one of a transformer and a heat sink.
	However, Kim further teaches wherein the thermal load is at least one of a transformer and a heat sink (see Fig. 1 transformer or converter and see [0055] and [0058]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include the thermal load is at least one of a transformer and a heat sink as taught by Kim in order to convert power using the transformer and  (transformer are used to transform AC power to DC power) use the cooling or heating dissipation to dissipate heat generated by the transformer by maintaining the temperature within desired ranges (see claim 1 above).  
	As per claim 11, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1,
Peirong further teaches wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load (see Fig. 1 the low voltage port is a USB charger port; also, see page 2 last paragraph “…The USB charging circuit board 30 is provided with two USB charging ports 31…”, thus, a USB port is configured to provides a predetermined amount of power for  a load).  
 	As per claim 14, Peirong teaches an in-wall electrical outlet (see Fig. 3 and Fig. 1 are electrical outlet capable of being in-wall (if the apparatus or system is capable of performing the function, then it meets the limitations); The Applicant’s disclosure states that wiring devices such as outlets are normally (conventionally) fastened to electrical boxes in- walls or ceilings) comprising:
	a housing sized and configured as a single gang wall box mounted device see Fig. 3 and Fig. 1 housing 50 and see page 2 par 3 “In some embodiments, the utility model further comprises a housing enclosing a live wire of a live wire, a zero wire conductive copper sheet, and a USB charging circuit board, and a cooling hole is provided in the housing”; also, see page 3 par. 8 “The power outlet also includes a housing 50”), the housing at least partially enclosing a low-voltage electrical port (see Fig. 1 low voltage port is a USB port 53), the low voltage electrical port being configured to provide power to a removable load (see Fig. 1 the low voltage port is a USB charger port; also, see page 2 last paragraph “…The USB charging circuit board 30 is provided with two USB charging ports 31…”, thus, a USB port is configured to provide a predetermined amount of power for  a load), the housing including at least 25Attorney Docket No.: PA-02733C one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough (see page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”);
	a strap to fasten the housing to an electrical box located in a wall or ceiling (see fig. 1 strap 30);
	


	a thermal load disposed within the housing (see page 3 par. 8 “The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power
outlet” ); and
	


		
	Peirong does not explicitly teach a fan disposed within the housing, the fan operable to draw intake air and exhaust air through the at least one opening; a temperature sensor configured to determine a sensed temperature of an internal portion of the housing, a microcontroller logic circuit, wherein the microcontroller logic circuit is configured to: energize the fan when the sensed temperature is determined to exceed a first predetermined threshold; de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold.
 	However, Kim teaches a cooling system for an electronic device comprising a fan disposed within a housing (see page 22 claim 1 “a fan disposed inside the housing”; also, see [0064] and Fig. 3 fan 250), the fan operable to draw an intake air and to expel an exhaust air through at least one opening (see Fig. 9 at least one opening 9043 and 9042; also, see [0216] “According to the various embodiments, a lower housing 904 has a flat surface so as to be placed on the floor, and may have one or more vent holes 9041 and 9042 through which air enters from the outside and through which the air exits to the outside… For example, air flows through the vent hole 9041 located in the entrance portion by the operation of the fan 930, and air including generated heat may be emitted through the vent hole 9042 located in the exit portion), a temperature sensor configured to sense a temperature of an internal portion of the housing (see [0217] “one or more temperature sensors 950 and 952 for detecting a heating temperature may be disposed, and the temperature sensor may be disposed in proximity to the heat generator”; also, see page 22 claim 1 temperature sensor disposed inside the housing; also, see [0143]), a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold (see Fig. 4B step 453; see [0065-0066] and [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; and see [0145] “…For example, if the temperature sensed by the temperature sensor 220 exceeds the upper threshold, the electronic device may turn the fan on via the air circulation generation member 250…”; also, see [0250] “The processor (ex: control circuit) 1820 may include at least one of a central processing unit (CPU)”) and to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold (see Fig. 4B step 459] and see  [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “…0148 If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”), the second predetermined threshold being lower than the first predetermined threshold (see [0143], [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”; also, see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening, a temperature sensor configured to sense a temperature of an internal portion of the housing, a microcontroller logic circuit configured to selectively energize the fan when the sensed temperature exceeds a first predetermined threshold and to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
	Peirong-Kim still does not explicitly teach the microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold. 
	However, Knowlton teaches a system for temperature regulation and dissipation comprising a microcontroller logic circuit to disconnect power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold (see [0003-0004] it was very well known to turn off a switch port when the temperature exceeded a threshold; also, see [0018] “…to reduce the port power switch temperature such as disabling the port power switch”; also, see [0023] and [0024] “the port power switch 108 may trip (disabled mode)”, thus, disable mode suggest that the switch is off or power is disconnected to the switch; also, [0032] “if the current limit reaches its minimum value and the port power switch temperature is still greater than the temperature threshold, then the regulator 110 may disable the port power switch 108”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim’s combination as taught above to include the steps of  disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components (see [0003] and [0026-0027] “…Operating the port power switch 108 for prolonged periods of time at a temperature above the threshold value can damage the charger 102… Reduction in maximum current limit value reduces the charging current output of the port power switch 108, which in turn reduces the internal power dissipation”).
  	As per claim 15, Peirong-Kim-Knowlton teaches the electrical outlet of claim 14, Peirong further teaches wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see Peirong page 3 par. 3 “The internal components of the power outlet will generate heat during operation, and the cooling holes in the housing will help to dissipate heat and reduce the risk of danger due to excessive heat collection inside the power outlet”), Kim further teaches wherein the fan is positioned adjacent to the thermal load such that, when the fan is energized, the thermal load is at least partially within an airflow path between the intake air and the exhaust air (see Figs. 9-10 thermal load 910 and internal components/loads such as power supply, see [0219]). 
 	As per claim 16, Peirong-Kim-Knowlton teaches the electrical outlet of claim 14, Peirong further teaches wherein the at least one opening further comprises an intake opening and an exhaust opening (see Peirong page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”, if there is an airflow in the housing the hole act as intake and exhaust opening),
	Kim further teaches wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see Figs. 9-10 and [0216]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton combination as taught above to include the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
 	As per claim 17, Peirong teaches a method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling (Peirong outlet is capable of being mounted in an electrical box in a wall or ceiling since it includes the housing for doing including the straps/support sheet 30 as shown Fig. 1 to fasten the outlet to a box in a wall or ceiling), the method comprising:
	receiving a current from a power supply (Peirong teaches an electrical outlet actively providing power to a low voltage port, thus, it receive a current from a power supply or mains; see page 3 par. 11 “The charge indicator lamp 52 provides an indication of the charging progress according to the magnitude of the current during charging”);
	providing the received current to a low voltage port of the outlet (Peirong teaches an electrical outlet actively providing power to a low voltage port, thus, it receive a current from a power supply or mains; see page 3 par. 11 “The charge indicator lamp 52 provides an indication of the charging progress according to the magnitude of the current during charging”);
	Peirong does not explicitly teach: 
	providing a first removable load with the current via the low voltage port of the outlet;
	determining a plurality of sensed temperatures within a housing of the outlet;
	energizing a fan disposed within a housing of the outlet when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold;
	 27Attorney Docket No.: PA-02733C de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and 
	disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold.
	However, Kim teaches a cooling system and method for an electronic device comprising determining a plurality of sensed temperatures within a housing of the outlet (see Fig. 4B; also, see [0217]), energizing a fan disposed within a housing of the outlet when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold (see Fig. 4B step 453; see [0065-0066] and [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; and see [0145] “…For example, if the temperature sensed by the temperature sensor 220 exceeds the upper threshold, the electronic device may turn the fan on via the air circulation generation member 250…”; also, see [0250] “The processor (ex: control circuit) 1820 may include at least one of a central processing unit (CPU)”),  de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold (see Fig. 4B step 459] and see  [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “…0148 If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”), the second predetermined threshold being lower than the first predetermined threshold (see [0143], [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”; also, see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include determining a plurality of sensed temperatures within a housing of the outlet; energizing a fan disposed within a housing of the outlet when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold; 27Attorney Docket No.: PA-02733C de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
	Peirong clearly teaches a USB port to connect USB loads therein, but it is silent about providing a first removable load with the current via the low voltage port of the outlet, and disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold.
 	However, Knowlton teaches a system for temperature regulation and dissipation comprising providing a first removable load with the current via the low voltage port of the outlet (see Fig.1 load 104 and outlet 108; also, see [0017] “Embodiments of the present invention are directed to a method and system that regulates the temperature of a USB battery charger, having a power switch, while charging a portable device over a USB port”) and disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold (see [0003-0004] it was very well known to turn off a switch port when the temperature exceeded a threshold; also, see [0018] “…to reduce the port power switch temperature such as disabling the port power switch”; also, see [0023] and [0024] “the port power switch 108 may trip (disabled mode)”, thus, disable mode suggest that the switch is off or power is disconnected to the switch; also, [0032] “if the current limit reaches its minimum value and the port power switch temperature is still greater than the temperature threshold, then the regulator 110 may disable the port power switch 108”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim’s combination as taught above to include the steps of  providing a first removable load with the current via the low voltage port of the outlet and disconnecting power to the low voltage port after the sensed temperature exceeds the first predetermined temperature threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components (see [0003] and [0026-0027] “…Operating the port power switch 108 for prolonged periods of time at a temperature above the threshold value can damage the charger 102… Reduction in maximum current limit value reduces the charging current output of the port power switch 108, which in turn reduces the internal power dissipation”).
  	As per claim 18, Peirong-Kim-Knowlton teaches the method of claim 17, Kim  further teaches further comprising, when the fan is energized, drawing cooling air into the housing and exhausting heated air out of the housing through at least one opening in the housing (see Figs. 9-10, at least one opening 9043 and 9042; also, see [0216] “According to the various embodiments, a lower housing 904 has a flat surface so as to be placed on the floor, and may have one or more vent holes 9041 and 9042 through which air enters from the outside and through which the air exits to the outside… For example, air flows through the vent hole 9041 located in the entrance portion by the operation of the fan 930, and air including generated heat may be emitted through the vent hole 9042 located in the exit portion ).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include when the fan is energized, drawing cooling air into the housing and exhausting heated air out of the housing through at least one opening in the housing as taught by Kim as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
  	As per claim 19, Peirong-Kim-Knowlton teaches the method of claim 18, further comprising, Kim further teaches when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening (see Figs. 9-10; at least one opening 9043 and 9042; also, see [0216] “According to the various embodiments, a lower housing 904 has a flat surface so as to be placed on the floor, and may have one or more vent holes 9041 and 9042 through which air enters from the outside and through which the air exits to the outside… For example, air flows through the vent hole 9041 located in the entrance portion by the operation of the fan 930, and air including generated heat may be emitted through the vent hole 9042 located in the exit portion).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening as taught by Kim  in order to maintain a desired temperature within the housing and reduce power consumption of the system (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan). 
 	As per claim 20, Peirong-Kim-Knowlton teaches the method of claim 17, Kim further teaches further comprising passing air from the fan over a thermal load located at least partially within the housing when the fan is energized (see Figs. 9-10 passing air from fan over thermal load 910 and internal components/loads such as power supply, see [0219).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include passing air from the fan over a thermal load located at least partially within the housing when the fan is energized as taught by Kim in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see Fig. 4B the temperature is maintained between thresholds by controlling the fan and the fan is also controlled based on the temperature; also, see [0148-0149] when the lower temperature has been reached, the fan is turned off since no more cooling is desired and power is reduced by turning off the fan).
	As to claim 21, this claim is the apparatus/system claim corresponding to the apparatus/system claim 5 and is rejected for the same reasons mutatis mutandis (claim 21 recites identical limitations as claim 5, thus, same rationale applies herein).	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Kim et al (US 20170047769) and Knowlton et al (US 20130063098) as applied to claim 1 above and further in view of Oddsen et al (US 8011937).
 	As per claim 12, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1,  Peirong outlet is capable of being flush mounted in an electrical box since it includes the housing for doing so including the straps/support sheet 30 as shown Fig. 1
	Peirong does not explicitly teach further comprising a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing. 
	However, Oddsen teaches an electrical outlet gang comprising a housing, a strap and a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing (see Fig. 1 strap 78 and Fig. 2 cover plate 22 will conceal the straps 78 and housing of the receptacle as shown in Fig. 1-3; also, see Col 4 lies 6-34 “Referring to FIG. 2, there is shown an exploded view of a single box 30, a single unit triplex receptacle 44, an attachment plate 42 and cover plate 22. Initially, in the field, a suitable aperture is cut into a wall to provide access for mounting box 30 to a stud 32, or to permit installation of a suitable box to an adjacent stud or directly to the material of the wall (such as plasterboard…”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Kim-Knowlton’s combination as taught above to include a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing as taught by Oddsen in order to provide safety to users of the electrical outlet (outlets that are exposed is a hazard for users such as children, thus, the cover plates protect form the dangers/hazards of exposed outlets). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Kim et al (US 20170047769) and Knowlton et al (US 20130063098) as applied to claim 1 above and further in view of Lanni (US 20060087815).
 	As per claim 13, Peirong-Kim-Knowlton teaches the electrical outlet of claim 1, 
While Kim perform switching of the fan for energizing the fan (on an off ad speed reduction), Kim does not explicitly teach a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan. 
	However, Lanni teaches a system comprising a fan control circuit coupled to the fan and a microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan (see Fig. 6b a fan control circuit 650 coupled to the microcontroller logic circuit 630 and fan 120; also, see [0043] “In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s combination as taught above to include comprising a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]). 	
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Carbunara et al (US 20100010582) teaches a system comprising a processor to reduce power to port or terminate power to a port for charging a load when a temperature exceeds an excessive temperature (0040).
	Zhou et al (US 20130148248), Baxter et al (8139337), Leinonen (US 20150180221), Liu (US 20110270458) teach the argued limitations above, such as disconnecting power to an outlet/port based on a temperature being exceeded or reached.
	Takeda (US 6414843) teaches controlling a fan between a first and second thresholds or more thresholds. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117